DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 02/04/2021, with respect to the amended limitations in claims 1, 12, and 20 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of IKAI et al. (US 20190327466 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2015/0063440) in view of IKAI et al. (US 20190327466 A1).

at least one memory configured to store program code ([0010]); and 
at least one processor configured to read the program code and operate as instructed by the program code ([0010]), the program code including: 
first determining code configured to cause the at least one processor to determine that a constrained intra prediction (CIP) mode is enabled ([0010, 0020], CONTRAINED INTRA PREDICTION of figs. 4 and 5); 
third determining code configured to cause the at least one processor to determine that a neighboring sample of the current block belongs to a coding block that is coded using intra block copy (IBC) coding (fig. 2, INTRA BC, [0007-0010], INTRA BC BLOCK 302 OF FIG. 4); 
selecting code configured to cause the at least one processor to, based on the neighboring sample belonging to the coding block that is coded using the IBC coding (INTRA BC BLOCK 302 OF FIG. 4), select the neighboring sample as the reference sample (figs. 4, neighboring blocks 304-320); and 
encoding code configured to cause the at least one processor to encode the current block using intra prediction coding based on the reference sample ([0007-0010] encoding the current block of video data using the intra BC mode and at least one of the determined one or more reference blocks).
It is noted that Pang does not teach second determining code configured to cause the at least one processor to determine that a cross-component linear model (CCLM) mode is enabled; first deriving code configured to cause the at least one processor to, based on the neighboring 
IKAI teaches second determining code configured to cause the at least one processor (3104 of fig. 24) to determine that a cross-component linear model (CCLM) mode is enabled (31041 of fig. 24); first deriving code configured to cause the at least one processor (3104 of fig. 24) to, based on the neighboring sample belonging to the coding block that is coded using the IBC coding (NEIGHBORING IMAGE (xi, yi) of fig. 24, IBC coding as shown in figs. 22 and 23;  S34 of fig. 22, [0224] CCLM parameters; [0168] Here, CCLM, pm_cCR, pm_cAL, pm_cBR, pm_cAR and pm_cBL refer to the following prediction modes; [0169] CCLM: Mode in which a pixel value of a target pixel in a target color component is derived by a linear prediction with reference to pixel values of other color components that have been previously derived in the target pixel, Note that the color components include a luminance Y, a chrominance Cb, and a chrominance Cr; [0228, 0234, and 0237-0238]), derive CCLM model parameters based on the reference sample (31041 of fig. 23, CCLM PREDICTION PARAMETER (a,b) of fig. 24).
Taking the teaching of Pang and IKAI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CCLM model (figure 24) of IKAI into the prediction of Pang to provide an intra prediction image generation apparatus that can improve coding efficiency in terms of generation of an intra prediction image of chrominance. Doing so would allow the CCLM parameter estimation unit derives the CCLM prediction parameter (a, b) that minimizes a cost E of the least squares error expressed by the following equation by the least squares method.
Regarding claims 2 and 14, Pang further teaches the device of claim 13, 

fourth determining code configured to cause the at least one processor to determine that a second neighboring sample of the current block belongs to a coding block that is coded using inter prediction coding (314 AND 318 of fig. 4); 
second selecting code configured to cause the at least one processor to, based on the second neighboring sample belonging to the coding block that is coded using the inter prediction coding (314 and 318 of fig. 4), select the first neighboring sample as the reference sample (e.g. selecting 308 of fig. 4); and 
performing code configured to cause the at least one processor to perform intra prediction of the current block using the reference sample (e.g. 304-310, 316, and 320 of fig. 4).
Regarding claims 3 and 15, Pang further teaches fourth determining code configured to cause the at least one processor to determine that the neighboring sample belongs to a coding block that is coded using intra prediction coding ([0066] an intra prediction mode; 202-208 and 214 of fig. 3). 
It is noted that Pang does not disclose second deriving code configured to cause the at least one processor to, based on the neighboring sample belonging to the coding block that is coded using the intra prediction coding, derive CCLM model parameters based on the reference sample as claimed.
IKAI teaches second deriving code configured to cause the at least one processor to, based on the neighboring sample belonging to the coding block that is coded using the intra prediction coding ([0224] the intra prediction parameter decoding unit 304 derives the MPM candidate list mpmCandC including the prediction parameters of the luminance block. For 
Taking the teachings of Pang and IKAI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CCLM model (figure 24) of IKAI into the prediction of Pang to provide an intra prediction image generation apparatus that can improve coding efficiency in terms of generation of an intra prediction image of chrominance. Doing so would allow the CCLM parameter estimation unit derives the CCLM prediction parameter (a, b) that minimizes a cost E of the least squares error expressed by the following equation by the least squares method.
Regarding claim 4, Pang modified by IKAI teaches the method of claim 3, IKAI further teaches wherein the neighboring sample is included in a plurality of neighboring samples, and wherein the method further comprises: determining that a multi-model CCLM mode is enabled ([0269] The multiple -model CCLM that use multiple sets of CCLM prediction parameter (a, b) are considered to improve prediction accuracy compared to one model CCLM using a single set of CCLM prediction parameter (a, b).  ); and deriving multiple sets of the CCLM model parameters based on the plurality of neighboring samples (31041 of fig. 24, [0269] the CCLM parameter estimation unit 31041 derives the CCLM prediction parameter (left model) by the left neighboring region and the CCLM prediction parameter (top model) by the top neighboring region).
Regarding claim 5, Pang further teaches the method of claim 1, wherein the neighboring sample is included in a neighboring block that is given an assigned intra-prediction mode (IPM) 
Regarding claim 6, Pang further teaches the method of claim 5, wherein the assigned IPM comprises a default IPM, and wherein the default IPM comprises one from among a planar mode or a DC mode (INTRA DC, INTRA ANGULAR, INTRA PLANAR 302 of fig. 4, [0066-0067, 0071-0073]).
Regarding claim 7, Pang further teaches the method of claim 5, wherein the assigned IPM comprises a derived IPM, and wherein the derived IPM comprises an IPM of a second reference block identified by a block vector used in the IBC coding (INTRA BC BLOCK of fig. 4, CONSTRAINED INTRA PREDICTION of fig. 4).
Regarding claim 16, Pang further teaches the device of claim 13, wherein the neighboring sample is included in a neighboring block that is given an assigned intra-prediction mode (IPM) ([0015] intra prediction modes. [0058] Three general intra prediction modes were initially supported in HEVC: intra Angular, intra Planar, and intra DC. In HEVC, there are 33 intra Angular modes), and wherein the assigned IPM is used for derivation of a most-probable mode (MPM) of the current block ([0066] For an I slice, when constrained intra prediction is enabled, video encoder 20 may be configured to use neighboring reference samples inside a block coded with an intra prediction mode (e.g., any of intra BC, intra DC, intra Angular, and Intra Planar modes). In a particular example of the disclosure, all the four intra prediction modes supported by HEVC (i.e., intra Angular, intra Planar, intra DC, and intra BC) are supported (i.e., allowed to be used) in I slices when constrained intra prediction is enabled. [0091] Video encoder 20 may include in the transmitted bitstream configuration data, which may include a plurality of intra prediction mode index tables and a plurality of modified intra prediction mode index tables (also 
Regarding claims 8 and 17, Pang further teaches the device of claim 13, wherein the program code further comprises: 
fourth determining code configured to cause the at least one processor to determine a reference line including the reference sample from among a plurality of reference lines including an adjacent reference line (308-316 of fig. 4) and a plurality of non-adjacent reference lines (302, 306, 318 and 320 of fig. 4); 
fifth determining code configured to cause the at least one processor to determine a plurality of candidate intra prediction modes (IPMs) ([0015, 0057, 0058, 0063, 0068, 0073]); 
generating code configured to cause the at least one processor to generate a most probable mode (MPM) list using the plurality of candidate intra prediction modes ([0091] Video encoder 20 may include in the transmitted bitstream configuration data, which may include a plurality of intra prediction mode index tables and a plurality of modified intra prediction mode index tables (also referred to as codeword mapping tables), definitions of encoding contexts for various blocks, and indications of a most probable intra prediction mode, an intra prediction mode index table, and a modified intra prediction mode index table to use for each of the contexts); 
wherein, based on the reference line being the adjacent reference line, the MPM list includes all of the plurality of candidate IPMs ([0091]), and wherein, based on the reference line being one from among the plurality of non-adjacent reference lines, the MPM list includes a subset of the plurality of candidate IPMs (e.g. 304, 306 of fig. 4), wherein the subset comprises 
Regarding claims 9, 10, and 18, Pang further teaches the device of claim 17, wherein a planar mode and a DC mode are always inserted into the MPM list (INTRA DC OF FIG. 4), and wherein an MPM index of the planar mode (INTRA PLANAR of fig. 4 has five blocks) is lower than an MPM index of the DC mode (INTRA DC of fig. 4 has eight blocks).
Regarding claims 11 and 19, Pang further teaches the device of claim 13, wherein the encoding code further comprises generating code configured to cause the at least one processor to generate a first flag ([0068-0070]) indicating whether an intra prediction mode (IPM) of the current block is an angular mode (316 of fig. 4, [0074] INTRA ANGULAR MODE IS USED) or a non-angular mode (e.g. 314 and 318 of fig. 4, [0074] INTER PREDICTION MODE IS NOT USED), wherein, based on the first flag indicating that the IPM of the current block is the non- angular mode (314 of fig. 4, INTER PREDICTION MODE, Intra BC is disabled), a plurality of bins are used to signal an identity of the non-angular mode (314 AND 318 of fig. 4).
Regarding claim 12, Pang further teaches the method of claim 11, wherein, based on based on the first flag indicating that the IPM of the current block is the non-angular mode ([0068-0070] flag is 0, INTER PREDICTION MODE 314 AND 318 OF FIG. 4), the encoding further comprises generating a second flag indicating whether the IPM is a planar mode (INTRA PLANNAR MODE 306 AND 312 of fig. 4, intra BC is enabled, [0072]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425